In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00021-CV



           BRUCE BERG, ET AL., Appellants

                            V.

      HALO COMPANIES, INC., ET AL., Appellees



         On Appeal from the 191st District Court
                 Dallas County, Texas
             Trial Court No. DC-11-15415




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER

       This Court has been notified that the parties in this appeal are subject to an order entered

by a federal district court in a separate action directing them not to further pursue this separate

litigation. Appellants have filed motions with this Court asking us to abate their appeal pending

a final determination by the federal courts on the propriety of pursuing this litigation. We will

not address the propriety of that order, but recognize that, whether correct or not, these parties

are subject to its requirements.    We have granted multiple extensions of time to file an

appellants’ brief, but now conclude that as the federal courts grind toward a decision, there is

little point to leaving this case on our active docket. Accordingly, the appeal is suspended. See

generally TEX. R. APP. P. 8.2.

       For administrative purposes, this case is abated and will be treated as closed. Any party

may seek reinstatement by promptly filing a motion with an attached certified copy of the order

showing that the injunction or order of the federal court no longer restricts pursuit of this

litigation and specifying what further action, if any, is required from this Court. In the event of

reinstatement, any period that began to run and had not expired at the time of suspension will

begin anew when the proceeding is reinstated. Any document filed while the proceeding is

suspended will be deemed filed on the same day, but after, this Court reinstates the appeal.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: September 16, 2014




                                                2